Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 November 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters 25th Novr 1782
                  
                  I have the honor of your Excellency’s Letter of the 22nd—The Packet for the Minister was immediately forwarded.
                  We have yet no advices directly from Charles Town.
                  I inclose your Excellency some of the latest New York and Philadelphia Papers.  After you have read them be pleased to forward them to the Admiral—By the first it appears that Lord Howe’s Fleet had met with a severe gale of Wind, after they left the English Channel; and in the last there are some Reports of the surrender of Gibralter—but not sufficiently authentic to Merit full belief.
                  I think it may be depended on that several British Regiments are under Orders for embarkation at New York—My accounts say four.
                  Your Excellency can need no assurances of the happiness I shall have in seeing you at my Quarters.  I have the honor to be with sincere Regard and Esteem Your Excellency’s Most Obedient Servt
                  
                     Go: Washington
                  
               